Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C 103 as being unpatentable over Terada (US 20170144719 A1) in view of Dragomir (US20170210440). 
Regarding claim 1 Terada discloses, a front two-wheel leaning vehicle (1) configured to lean leftward when turning left and lean rightward when turning right, the front two-wheel leaning vehicle (1) comprising: 5a vehicle body frame (21); a left front wheel (31) located left of the vehicle body frame (21) in a left-right direction of the vehicle body frame; a right front wheel located right of the vehicle (1) body frame in the left-right direction of the vehicle body frame; 10a handle having a grip configured to be held by a driver riding on the front two-wheel vehicle; a steering shaft (211) connected to the handle and supported by a front portion of the vehicle body frame (21) , such that the steering shaft (211) is rotatable about a rotation axis (Z) , the steering shaft(211) being configured to rotate about the rotation axis (Z) together with the handle to steer the 15left front wheel (31) and the right front wheel (31); a rear wheel (4) located behind the left front wheel (31) and the right front wheel (32) in a front- rear direction of the vehicle body frame (21); a linkage mechanism (6) supported by the front portion of the vehicle body frame (21) and configured to allow leftward leaning and rightward leaning in the left-right direction of the 20vehicle body frame (21 ), the linkage mechanism (6) having a left portion and a right portion; and a load transfer mechanism (7) including a left-foot-placing part (711) located between the left front wheel (31) and the rear wheel (4), for a left foot of the driver to be placed thereon, and a right-foot-placing part (721) located between the right front wheel (32) and the 25rear wheel (4), for a right foot of the driver to be placed thereon, 71FY59683JPOWOO (Y0051WO) the load transfer mechanism (7) being configured to transfer a load to the left portion and the right portion of the linkage mechanism (6) through the left-foot-placing part (711) and the right-foot- placing part (721), respectively, or through the right-foot-placing part (721) and the left-foot-placing part(711). Terada does not disclose a steering shaft with a handle adjusting mechanism capable of adjusting with respect to the left-foot-placing part and the right-foot-placing part.
 However, Dragomir discloses that 5the steering shaft includes a handle adjusting mechanism (See Para [010], fig 8. Shows the handle pivoted relative to the frame) configured to adjust the handle height. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the handle in Terada as taught by Dragomir such that it extends to a more comfortable position for the driver for easier steering capabilities.
Regarding claim 2, the combination of Terada and Dragomir discloses that the handle adjusting mechanism (21, Dragomir) is capable of adjusting the handle height (H) by changing the length of the steering shaft in the top-bottom direction of the vehicle body frame (See Dragomir Para [0010,0155].
Regarding claim 3,  the combination of Terada and Dragomir discloses a leaning vehicle wherein the steering shaft includes a steering-shaft-lower portion (211) rotatably supported by the front portion of the vehicle body frame (21) and extending from the front portion of the vehicle body 25frame (21) both upward, in the top-bottom direction of the vehicle body frame(21) , and 72FY59683JPOWOO (Y0051WO) rearward, in the front-rear direction of the vehicle body frame, along the rotation axis (Z), a steering-shaft-bent portion (see handlebar stem 22, Dragomir) bent forward, in the front-rear direction of the vehicle body frame(21), and upward, in the top-bottom direction of the vehicle 5body frame(21), with respect to the steering-shaft-lower portion(22), and a steering-shaft-upper portion(22) extending from the steering-shaft-bent portion(22) forward in the front-rear direction of the vehicle body frame(21) and upward in the top-bottom direction of the vehicle body frame(21), the handle is connected to an upper end of the steering-shaft-upper portion(22), and 10the handle adjusting mechanism (21, Dragomir) is configured to change a length of at least one of the steering-shaft-upper portion(22) or the steering-shaft-lower portion (22) (see para [0155] in Dragomir)
Regarding claim 4, the examiner notes that use of the electric component, terminal and the wire inside the steering shaft, is old and well known in the art and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Terada such that it comprised an electrical component, terminal and wire routed as claimed so as to provide electrical devices on the vehicle to improve comfort or safety while not affecting aesthetics.
Regarding claim 5, Terada discloses the front two-wheel leaning vehicle according to claim 1, 20a left suspension part (61a) having an upper portion and a lower portion, the lower portion thereof supporting the left front wheel (31) ; and a right suspension part (62a) having an upper portion and a lower portion, the lower portion thereof supporting the right front wheel (32), wherein the vehicle body frame (21) includes a linkage support part (211) extending in the top-bottom 25direction thereof, and 73FY59683JPOWOO (Y0051WO) the linkage mechanism (6) includes a left side member (53) coupled to the upper portion of the left suspension part (61a), such that the upper portion of the left suspension part (61) is rotatable about a left steering axis (X), the left steering axis (X) extending in the top-bottom direction of the 5vehicle body frame (23), a right side member (54) coupled to the upper portion of the right suspension part (62a), such that the upper portion of the right suspension part (62a) is rotatable about a right steering axis (Y), the right steering axis (Y) being parallel to the left steering axis (X), and a lower cross member, having 10a front cross part (521) located, in the front-rear direction of the vehicle body frame (21), in front of the linkage support part, the left side member (53), and the right side member (54), the front cross part (521) having a left end portion, a right end portion and an intermediate portion, and a rear cross part (522) located, in the front-rear direction of the 15vehicle body frame (21), behind the linkage support part (211) , the left side member (53), and the right side member (54), the rear cross part (522) having a left end portion, a right end portion and an intermediate portion, wherein the left side member (53) is coupled to the left end portion of the front cross part (521) and the left end portion of the rear cross part (522), such that 20the left side member (53) is rotatable about a left axis (DL) extending in the front- rear direction of the vehicle body frame (21), the right side member (54) is coupled to the right end portion of the front cross part (521) and the right end portion of the rear cross part (522), such that the right side member (54) is rotatable about a right axis (DR) parallel to the left 25axis (DL), and74FY59683JPOWOO (Y0051WO) the intermediate portions of the front cross part (521) and of the rear cross part (522) are supported by the linkage support part (211), such that the intermediate portions are rotatable about an intermediate axis parallel to the left axis (DL) and the right axis (DR).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terada (US 20170144719 A1) and Dragomir (US20170210440) as applied to claim 1 above, and further in view of Tong-Min (US20190210683).
Regarding claims 6, the combination of Terada and Dragomir does not disclose vehicle display section. However, Tong-Min discloses a scooter with a vehicle color display system (see abstract and Para [0037], Tong-Min) to provide information of vehicle functions to the driver. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the vehicle display from Tong-Min to the combination of Terada and Dragomir in order to provide navigational and vehicle information to the operator of the scooter. It should be noted that all components of the display system that are attached to the scooter are also attached to the handle.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The applicant should observe the prior art cited by the examiner and listed in the PTO-892 form. For example, reference US 7226062 B1 (Stefano) teaches a scooter type vehicle with an adjustable handle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMS DHANANI whose telephone number is (571)272-6255. The examiner can normally be reached Monday - Friday (out of office every other Friday) - 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




SHAMS DHANANI
AU 3616

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616